Title: To George Washington from James Hill, 24 September 1786
From: Hill, James
To: Washington, George



Sir
King William Sepr 24th 1786

Your favor of the 29th August came to my hands a few days ago, & in answer thereto, I have long since closed all my Accots respecting such of your Business as had been committed to my Care & delivered up the Books & papers to Mr posey & the late Bartho. Dandridge Esqrs it is now out of my power to comply with your request, The first Book in which I kept the Accounts of Mr Custis’s Estate, as well as yours, I delivered to Mr Posey when he first took Possession & entered on the Management of that Estate, and I then procured another Book for the purpose of keeping your Accounts, but when I was called on early in the year 1779 by Mr Posey to bring my Transactions of your business in Mr Davenports & my care to a close, I directed Mr Davenport to Accot with Mr Posey & I did the same on my part. and having paid such sums of Money that came into my hands of yours to him, that Book with some Vouchers remained in my hands until a Settlement was about to take place Between Mr Dandridge & Mr Posey, when Mr Dandridge wrote to me for this Book & all the papers in my hands which I delivered to him in presence of Mr James Quarles.
With respect to Mr Newton I never received a Shilling of him that I recollect on your Accot. it appears by my Pocket Memo. Book that he gave me an Order on one Jacob Williams in Williamsburg for £180—on your Accot which I received at two paymts the first £50—the 12th day of Augt 1778 which I paid the same day to Mr Lund Washington in Williamsburg, and the Second £130—the 3rd day July 1779 which I also paid the same day to Mr posey. I am with respect your mo. Obdt Servt

James Hill

